         Case 1:20-cv-00986-RP Document 10-1 Filed 10/21/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
SCIVATION, INC.,

-vs-                                                           Case No. 1:20-cv-00986

XTEND5 LLC,




                                             ORDER


       BE IT REMEMBERED on this the _ _ _ day of _ _ _ _ _ _~ 20_ _, there

was presented to the Court the Motion for Admission Pro Hae                         Vice   filed by

_ _ _ _Ben    _ _ _ _ _ ("Applicant"), counsel for _ _ _XTEND5
       _ _T._Lila                                       ____   LLC
                                                                _ _ _ _ and

the Court, having reviewed the motion, enters the following order:

       IT IS ORDERED that the Motion for Admission Pro Hae Vice is GRANTED, and Applicant

may appear on behalf of _ _ _ _XTEND5
                               ____   LLC
                                       _ _ _ _ _ in the above case.

       IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT-l(f)(2), immediately tender the amount of $100.00,

made payable to: Clerk, U.S. District Court.

       IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

register as a filing user within 10 days of the date of this Order.

       IT IS FINALLY ORDERED that Applicant's Pro Hae Vice status shall not become effective

until Applicant has complied with all provisions of this Order.

        SIGNED this the _ _ _ day of _ _ _ _ _ _ _ _ _ 20




                                               UNITED STATES DISTRICT JUDGE
